Citation Nr: 0314648	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  97-29 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
right shoulder disorder for the period from March 11, 1997 
through December 3, 1998.

2.  Entitlement to a rating in excess of 30 percent for a 
right shoulder disorder from February 1, 1999.

3.  Entitlement to extension of a temporary total rating for 
right shoulder surgery convalescence beyond January 31, 1999.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1960 to June 1963.  This case is before the Board of 
Veterans Appeals (Board) on appeal from a May 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which continued a 10 
percent rating for the veteran's service-connected right 
shoulder disorder.  While the appeal was pending, an April 
1999 rating decision increased the rating to 20 percent, 
effective March 11, 1997.  The rating decision also assigned 
a temporary total (convalescence) rating from December 4, 
1998 through January 1999, and assigned a 10 percent rating 
following the convalescent period, from February 1, 1999.  An 
October 1999 rating decision increased the rating to 30 
percent, effective February 1, 1999, and granted a temporary 
total rating for convalescence (following a subsequent 
surgery) from September 29, 1999 through October 1999.  This 
second convalescent period has not been placed in dispute.  
The veteran apparently seeks a rating in excess of 20 percent 
prior to December 4, 1998, extension of the first 
convalescent period beyond January 1999, and a rating in 
excess of 30 percent from February 1, 1999.   The issues have 
been characterized accordingly.  


REMAND

While the appeal was pending there was a significant change 
in VA law in that on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  Regulations 
implementing the VCAA have also been published.  The VCAA and 
implementing regulations apply in the instant case.  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002) the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding notice requirements under the VCAA.  The 
notice provided to the veteran in this case does not appear 
to be adequate under the Quartuccio guidelines, and in April 
2003 the Board attempted to correct this deficiency by 
sending the veteran a letter advising him of changes in the 
law resulting from the VCAA.  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339, (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit also determined that 38 C.F.R. 
§ 19.9(a)(2)(ii), which provides "no less than 30 days to 
respond to notice," was contrary to 38 U.S.C. § 5103(b), 
which provides the claimant one year to submit evidence, and 
invalidated 38 C.F.R. § 19.9(a)(2)(ii).  

Under DAV, the notice provided by the Board is deficient, and 
the Board now has no recourse but to remand the case to the 
RO to correct the deficiency.  

Accordingly, the case is remanded to the RO for the 
following:  

1.  The RO should ensure that any further 
notification or development action 
required by the VCAA and implementing 
regulations is completed.  In particular, 
the RO should ensure that the veteran and 
his representative are advised of what he 
needs to establish entitlement to the 
benefits sought, what the evidence shows, 
and of his and VA's respective 
responsibilities in claims development.  
The veteran and his representative should 
be afforded the requisite period of time 
to respond.  

2.  The RO should then readjudicate the 
claims.  If any  benefit sought remains 
denied, the veteran and his 
representative should be issued an 
appropriate Supplemental Statement of the 
Case and afforded the requisite period of 
time to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.
   
The purposes of this remand are to ensure compliance with the 
mandates of the Federal Circuit and the Court in the above-
cited decisions.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002). for right shoulder surgery 
convalescence


